Stevens, J.
(dissenting). I dissent and vote to affirm. Under the definition of narcotic addict set forth in the statute (Mental Hygiene Law, § 201, subd. 2) the admissible evidence was clearly insufficient to establish James as an addict. The medical witness *80did not distinguish between a user and an addict as defined in the statute. In fact the examining physician considered as an addict an individual who might have a heroin injection once every two months. The medical examination of James, as testified to, was exceedingly brief and the objective findings less than satisfactory to establish that James was a narcotic addict. After being taken into custody James, according to his testimony, was taken first to the police precinct and then to the center for treatment. At no time was he warned of his constitutional rights, and James’ testimony is that he 11 elected to take narcotic treatment as opposed to going to jail.” Statements by James to the doctor who testified, and who stood in the place of the State, should not have been received in evidence (Miranda v. Arizona, 384 U. S. 436; cf. Matter of Gault, 387 U. S. 1).
On the broad question of the constitutionality of the statute, adverted to in the majority opinion, it is recognized that a ‘‘ State in the exercise of its police power [may use its authority] to regulate the administration, sale, prescription and use of dangerous and habit-forming drugs ” (Whipple v. Martinson, 256 U. S. 41, 45, cited in Robinson v. California, 370 U. S. 660, 664). It may also “ establish a program of compulsory treatment for those addicted to narcotics ” (see Robinson v. California, supra, p. 665). The chief objection to the law before us, as presently written, is that it stigmatizes an entire class of persons, addicts, or presumed addicts, and permits their arrest and detention, without providing any constitutional safeguards (see 81 Harv. L. Rev., p. 172 et seq., Supreme Court, 1966 Term) and without the necessity for any showing that they are dangerous to themselves or to society. While the definition of ‘ ‘ narcotic addict ’ ’ may be somewhat vague, it may reasonably be construed so as to endow it with the requisite elements of certainty. Of more concern is the provision that any person, whether from honest belief or insincere and dishonest motives, setting in motion the necessary machinery may cause the apprehension and detention of another who has no immediate recourse to the courts. Such person is taken instead to a medical facility where he may be detained without counsel and, so far as is required under the statute, without compulsory notification of friend or next of kin. While the writ of habeas corpus is not suspended, its possible use under such circumstances is virtually nonexistent or at least the right is deprived of substance and meaning. It would seem constitutionally correct and infinitely more desirable that upon execution of the warrant, such warrant, together with the person of the alleged addict, be returned initially and immediately before the issuing court. It may fairly *81be assumed that such court would instruct the alleged addict as to his constitutional rights. At that stage he is exactly what the term implies, one who is believed, or who it is asserted, is an addict.
For the foregoing reasons I dissent and vote to affirm.
Botein, P. J., and Steuer, J., concur with Rabin, J.; Capozzoli, J., concurs in result in opinion; Stevens, J., dissents in an opinion.
Order and judgment reversed, on the law and on the facts, and respondent-cross-appellant is to be returned to the custody of the Narcotic Addiction Control Commission for such treatment as the statute provides. Settle order on notice.